IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-16-00213-CV

                IN THE MATTER OF THE MARRIAGE
         OF VINCENT WILLIAMS AND DEBORAH L. WILLIAMS,



                             From the 52nd District Court
                                 Coryell County, Texas
                             Trial Court No. CDN-14-42552


                              MEMORANDUM OPINION

       The Clerk of this Court notified Appellant by letter dated June 24, 2016 that

Appellant must complete and file a docketing statement.          See TEX. R. APP. P. 32.1

(“Promptly upon filing the notice of appeal in a civil case, the appellant must file in the

appellate court a docketing statement … “) (emphasis added).

       When the docketing statement was not received, the Clerk then notified Appellant

by letter dated July 22, 2016 that the Court had not received the docketing statement in

this appeal and warned Appellant that if the docketing statement was not filed within 21

days from the date of that letter, this appeal would be dismissed without further

notification. See id. R. 42.3(b), (c); 44.3.
        Because the docketing statement has not been filed, this appeal is dismissed. Id.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 24, 2016
[CV06]




In the Matter of the Marriage of Williams                                            Page 2